department of the treasury internal_revenue_service washington d c 0g jul uniform issue list numbers tek kk ke kk ro ee kk ee kk ok ke th re kr re rk ok 0f-e erti legend individual a individual b decedent a decedent b taxpayer c rr kk ker ee ekek kr rk kk kk ek rk ek kk tk kk kk kk ok kkk ker kkk ak ek rio io kk kkk kkk kk ke kk rk kk ke ok kk kkk kkkkkkkkkkk kkk kkk kkk taxpayer d srk kk kek keke ekee kr rr kr rr kr rk rr kr kk ee rk kk kk ke individual_retirement_arrangement ira x individual_retirement_arrangement ira y individual_retirement_arrangement ira z dear kkkekkk ks i brk kk rr rr kr rr ok rk rk rr or ek kk kk kk kr ik kr rr ik kr rr kkk kek kkk ke kek kkk ke kr kkk ker rk h kr rrr kr rr kr kr rk rk kkk kk kk kr this is in response to a letter dated date as and june supplemented by additional correspondence dated january january january april in that correspondence your authorized representative requested a private_letter_ruling on your behalf regarding certain required distributions of assets from the individual_retirement_arrangements iras previously owned by your parents decedents a and b named above in support of your request your authorized representative also submitted the following facts and representations ne aa individual a owned iras x and y individual b owned ira z individuals a and b were spouses and the parents of taxpayers c a both and d custodial_account established under sec_408 of the code a and b had attained the required_beginning_date as defined in of the internal_revenue_code during the early sec_401 c years of the 1990’s and had commenced making required withdrawals at that time individuals a and b had reciprocal from their iras beneficiary designations individual a named individual b beneficiary of iras x and y individual b named individual a as the beneficiary of ira contingent beneficiary of iras x neither taxpayer c nor d was named as as the or z y a prior to his death individual a had received annuitized distributions from iras x and y based on his single life expectancy with the amount of the annuity recalculated annually the father of taxpayers c and d died in november individual a on date individual b transferred the assets of iras x and commenced receiving distributions from ira z and y to ira z based on her single life expectancy percent of ira z consisted of assets attributable to decedent a and iras x and y individual b in ira z before the transfer gains losses and distributions attributable to these amounts have been accounted for since the transfer the remaining percent of ira z assets belonged to the transferred assets and of date as the terms of ira z provide that absent a specific election to the contrary the amount distributed to the ira owner will be recalculated annually distributions to her were recalculated annually pursuant to the terms of her ira in march individual b amended the beneficiary designation of ira z naming her two children taxpayers c and d equal beneficiaries the mother of taxpayers c and d died in april because individual b made no such election as b taxpayers c and d propose to distribute percent of the total assets remaining in ira 2--the amounts therein attributable to their mother’s decedent b’s ira--on or before date taxpayers c and d also propose to distribute the remaining assets in ira z their father’s decedent a’s january taxpayer c on over the life expectancy of the older beneficiary the percent of total ira assets attributable to taxpayer c was born in taxpayer d was born in ira which was transferred to ira ie based on the preceding facts and representations you request a ruling that distributions of the percent of ira z assets--the amounts attributable to decedent a’s iras--over the life expectancy of taxpayer c based on c’s adjusted age will meet the requirements of sec_401 of the code as applied to ira z by virtue of sec_408 a sec_408 of the code defines an individual retirement sec_408 a_trust which meets the requirements of sec_408 a account as through a prescribed by the treasury secretary rules similar to the rules of sec_40l1 a sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained a required minimum distributions from qualified_plans of the code sets forth the general rules applicable to and the incidental death_benefit requirements of states that under regulations section sec_401 a ii of the code provides in pertinent part that a_trust shall not constitute a qualified_trust unless the plan of which the trust is a part provides that the entire_interest of each employee’ will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the joint life expectancies of such employee and designated_beneficiary with respect to iras sec_401 c of the code provides that the term required_beginning_date means april year immediately following the calendar_year in which the owner of that ira attains age of the calendar sec_401 b i of the code provides that where distributions have begun under subparagraph a ii constitute a qualified_trust unless the plan provides that if a_trust shall not t it the distribution of the employee’s interest has begun in accordance with subparagraph a ii and the employee dies before his entire_interest is distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of the employee’s death sec_1_408-8 of the proposed income_tax regulations q a a-4 b proposed regs provides in pertinent part that the ‘unless indicated otherwise all references in sec_401 a to an employee and his or her beneficiaries should be read to mean the ira owner and his or her beneficiaries wb only beneficiary who may elect to treat the beneficiary’s entire_interest in the trust or the remaining part of such interest if distribution thereof has commenced to the beneficiary as the beneficiary’s own account is the individual’s surviving_spouse if the surviving_spouse makes such an election the distribution would then be subject_to the distribution_requirements of sec_401 a a rather than sec_401 b an election to claim the ira as the surviving spouse's own will be considered to have been made if any amounts in the account transferred in accordance with the requirements of sec_408 a i into an ira for the benefit of such surviving_spouse or been distributed within the appropriate time period applicable to the decedent under sec_401 b the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained have been rolled over or have not sec_1 a -1 of the proposed regs q a d-2 a provides in pertinent part that designated beneficiaries are only individuals who are designated under the plan provides that an individual may be designated as the plan either by its terms or affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary if the plan so provides by an in general it a beneficiary under sec_1 a -1 q a d-3 a of the proposed regs provides of the code for purposes of calculating the distribution period described in that sec_401 a a designated_beneficiary will be determined as required_beginning_date as of that date there is no designated_beneficiary under the plan to receive the employee’s benefit upon the employee’s death the distribution period is limited to the employee's life expectancy or a period not extending beyond the employee’s life for distributions before death the of the employee’s if sec_401 d of the code permits an employee and his or section a -1 q a e-8 a provides in pertinent part that the joint her spouse to recalculate their life expectancies annually life and last survivor expectancy of the employee and spouse is recalculated annually using the employee’s and spouse’s attained age in each distribution calendar_year using the employee’s and spouse’s attained ages as distribution calendar_year employee’s spouse the recalculated life expectancy of the deceased is reduced to zero in the year following the calendar_year of death any calendar_year in which the last applicable life expectancy is reduced to zero the plan must distribute the employee’s entire remaining interest prior to the last day of such year in order to satisfy sec_401 a of the employee’s and spouse’s birthdays in that upon the death of the employee or the in sec_1 a -1 q a e-5 a of the proposed regs provides that if more than one individual is designated as a beneficiary with respect to an ira the designated_beneficiary with the shortest life expectancy will be treated as the designated_beneficiary for purposes of determining the sec_401 distribution period sec_1 a -1 q a e-7ic of the proposed regs states that a plan may adopt a provision that permits the employee or spouse in the case of distributions described in sec_401 a b iii inapplicability of sec_401 d permitted the employee or spouse must elect whether or not life expectancy will be recalculated no later than the time of the first required_distribution under sec_401 a to elect the applicability or if such an election is of the code iv or sec_1 a -1 q a e-8 of the proposed regs provides in pertinent part that the life expectancy of a non-spouse beneficiary may not be recalculated section q a e-8 b provides further guidance on calculating the applicable life expectancy when the employee’s life expectancy is being recalculated and the life of the designated_beneficiary is not recalculated the joint and last survivor expectancy using the employee’s or the surviving spouse’s attained age as of the individual’s birthday during the distribution calendar_year and an adjusted age of the designated_beneficiary beneficiary is his or her attained age in the calendar_year in which the ira’s owner attains age reduced by one for each calendar_year which has elapsed since that calendar_year the adjusted age of the designated such applicable life expectancy is in this case decedent b’s required_beginning_date for ira z had it to zero decedent b’s death in occurred while decedent a and not taxpayers c and d was still the named beneficiary for that ira when decedent a died in reduced his recalculated life expectancy for purposes of ira z for the distribution calendar_year also reduced her recalculated life expectancy for those ira z funds attributable to her to zero in the calendar_year those ira assets attributable to decedent b must be distributed to the current designated beneficiaries taxpayers c and d no later than december the ira z custodian and taxpayers c and d will meet the minimum distribution_requirements of sec_401 d the code and sec_1 a - q a e-8 a by the distribution of the entire remaining balance in ira z attributable to decedent b prior to the last day of the last year in which the sole remaining life expectancy pertaining to that remaining balance was reduced to zero of ira 2’s assets as assets from iras x and y to ira z adjusted for gains losses and required distributions through the date of distribution in calendar_year an amount equal to percent this distribution from ira z the date of the transfer of of january therefore of is regarding the assets in ira z attributable to decedent a then in january of individual b exercised her rights as surviving_spouse and took ownership of those assets by transferring the entire account balances from iras x and y to ira z individual b accomplished her transfers during the calendar_year thus b created an account balance in percent of ira z assets for purposes of the required_distribution rules as of december the required_beginning_date for distributions of the assets transferred in date therefore date above individual b began receiving required distributions from the rollover portion of ira z during distribution in in accordance with the rule given from iras x and y to ira z was b took a discretionary in this case while the proposed_regulations do not specifically answer the question of whether taxpayer c can be considered the designated_beneficiary for purposes of code sec_401 a the absence of final regulations such issues may be resolved by a reasonable interpretation of the proposed_regulations and statutory provisions considered the designated_beneficiary of ira z for purposes of sec_408 a of the code since he was the older of the two beneficiaries named by then individual b before the december distribution date for the inherited portion percent of ira is concluded that taxpayer c may be and a in required accordingly it in march decedent b named taxpayers c and d as co-beneficiaries of assets in ira z this beneficiary designation was made ina timely manner prior to the required_beginning_date for distributions of assets transferred from iras x and y to ira z therefore had she chosen decedent b could have received distributions from ira z over her and taxpayer c’s joint life expectancy taxpayer c being her oldest designated_beneficiary with the minimum_required_distribution rules chose to receive distributions over her single life expectancy recalculated greater than the required minimums or accelerate receipt of her lifetime distributions in effect decedent b received distributions in amounts such distributions would have complied in other words chose to instead taxpayer a decedent b’s election to accelerate distributions does not affect the determination above that b’s timely designating taxpayers c and das her co-beneficiaries resulted in code sec_401 a required distributions being those computed using decedent b’s and taxpayer c’s joint and survivor life expectancy thus although taxpayer c’s life expectancy was not used in computing lifetime distributions to b may be used to determine post-death required distributions to decedent b’s beneficiaries in short the at least as rapidly rule will not be violated if post-death distributions are calculated using the life it 2b expectancy of decedent b’s oldest designated_beneficiary taxpayer c since decedent b could have used taxpayer c’s life expectancy to determine the amount of her required lifetime distributions in this case as noted above decedent b’s life expectancy was thus as of the end of the calendar_year being recalculated following the year of her death her life expectancy for purposes of code sec_401 distributions to decedent b’s designated beneficiaries for the percent of ira z assets transferred to ira z from iras x and y in will be those computed using the adjusted age and life expectancy of taxpayer c her oldest designated_beneficiary therefore required is reduced to zero therefore it is ruled that for calendar years after distributions of the percent of ira z assets--the amounts attributable to decedent a’s iras--over the life expectancy of taxpayer c based on c’s adjusted age as defined under sec_1 a -1 q a e-8 b of the proposed_regulations will meet the requirements of sec_401 virtue of sec_408 a of the code as applied to ira z by this ruling is directed solely to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely a swieca manager john employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose notice copy of notification letter form to authorized representative ozded
